Jenkins, P. J.
The legal process, the use of which by the defendant is complained of by the plaintiff, having been used for the purpose which it was intended by law to. subserve, the present suits can not be maintained as actions-for malicious abuse of legal process. Nor were they maintainable on the theory that the previous legal proceeding was a malicious use of legal process, since the petition fails to allege that the *422previous proceeding had terminated in favor of the defendant therein prior to the filing of the present actions for damages. It follows that the demurrer to the petition in each of the eases stated should have been sustained and the suits dismissed. Vandalsem v. Caldwell, 33 Ga. App. 88 (8), 90 (125 S. E. 716).
Decided May 14, 1926.
Jackson & Moore, for plaintiff 'in error.
Joseph D. Lewis, W. II. Lewis, contra.

Judgment reversed.


Stephens and Bell, JJ., coneur.